Heisel, J.,
charging the jury:
The court have been requested by counsel for the defendants to instruct you to return a verdict in their favor in this case. The court is always reluctant to grant such requests, and do so only when satisfied that the law in the particular case requires it.
In this case the declaration contains two counts; the slanderous words alleged in the first count are: “She (meaning one of the plaintiffs) is a whore, she came out of a whorehouse (meaning thereby that the said plaintiff was a female who prostituted her body for hire, and was or had been an inmate of a house of prostitution and ill-fame, and was a' prostitute and adulteress and had practiced fornication and adultery for hire).”
[1] There has been no evidence adduced in support of the second count, therefore that count could not be for your consideration; so that if plaintiffs can recover at all, they must recover *84under the allegations of the first count and the evidence adduced to support it.
[2] There is no allegation or proof of special damages, and plaintiffs rely upon the slanderous words alleged in the first count being actionable in themselves; that is, such words from which the law presumes malice, and implies the plaintiffs are injured and entitled to some damages. That is a question for our determination.
We have given it our best consideration in the short time we have had, and are of opinion such words are not actionable in themselves, for the reason that they do not charge a crime, or indictable offense, either at common law or under the statutes of this state; therefore there is neither presumption of malice nor presumption of injury, and there being no allegation or proof of special injury, there is nothing for your consideration under the first count of the declaration.
That is, the words alleged to have been uttered by one of the defendants, even if uttered, and if true, do not charge one of the plaintiffs with a crime; and therefore the plaintiffs, in order to recover even nominal damages, must show they have received some special injury, which can be measured in dollars and cents. This plaintiffs have been unable to do.
We feel constrained therefore to direct you to return a verdict for the defendants.
Verdict for defendants.